EXHIBTT C
Uploaded: 2019MAR15 16;43 Filed By:SAZZAFIÀ on behalf of Bar# 81636 JWILLIAMSON Reference; EF-49259
ejf¡tq¿:2019MAR?5 RoANOKE coUNTY cc RRoGERS at 2019MAR15 16:24 c11e000s96'00




           VIRGINLA.: IN THE CIRCUIT coURT FOR ROANOKE COUNTY

           ALLSTÁ.TE INDEMMTY COMPANY
           es subrogee of ÄNTEONY snd KARßN.A.YERS,

                                            Plaintiff,

           v.                                                                        caseNo.: CL        n)Nnþ
           AIR VENT, INC.,
           Serve: State Corporatlon Commlssion

                                            Defend¡nt.

                                                             COMPLAINT

                   NOW COMES the Plaintiffl Allstate Indemnity Company, as subrogeo of Anthony Ayers

           and Karen Ayers, by counsel, and for íts cause of action against the Defendant, Aír Vent, Inc., states

           æ follows:

                                                                                  n'Allstate") maintains this
                  l.       Allstate Indemnity Company (hereinafter referred to as

          action in the names of Anthony Ayers afld Karen Ayers pursuant to Va. Code $ 38.2-207.

                  2,       Plaintíffis now and was at all times mentioned herein      a   property and casualty

         Insura¡rce    cariø qualified to do and doing   business in the Commonwealth of Virginia, and insured

         the hsreinafter dosoribed residential dwelling owned by its insureds, Anthony Ayers and Karen

         Ayers.

                  3.       At all times relevant hereto, Anthony Ayers and Karen Ayers were resident citizens

         of the Commonwealth of Virginia and owned and lived in thoir residenoe located               atM05

         Pennsylvania Ave,nue NE, Roanoke, Virginia 24019,

                  4,       Air Vent, lnc, Qroreinafter referred to as "Air Vent") was at all times mentioned

         herein a Delaware Corporation, and was doing business in the Commonwealth of Virginia.
        5.       Plaintiffs insureds, Anthony Ayers and Karen Ayers had an Air Vent attic fan, model

IVCGA, installed in the attic of their aforementioned residence.

       6,        The aforesaid attic fan was thereafter used only in the usual and ordinary expected

manner.

       7.        Prior to the installation date in 2006, Defendant Air Vent negligently designed,

manufactured, assernbled, inspected, tested, labeled, marketed, imported, distributed and/or sold the

aforosaid attio fan in such a manner as to render it unressonably defeetive for its ordinary and

foreseeable uses.

       8.       The said attic fan was desigrred, rnanufacfured, marketed, distributed and/or sold by

Defendant    Air Vent in   an unreasonably dangerous and defective condition.

       9.       On or about March 8,2016,the said attic fan ignited as the direct and proximate

result of its unreasonably defective design and manufacture, resulting in a catastrophio   firq which

causod substantial damage to tho Ayers residence, furníshings and otherpersonal property therein.

       10.      The attic fan failed because of a manufacturing defect \¡¡ith the original factory wiring

which resulted in an elecFical fault on thebranch circuit conductors botweerr the thermostat antl the

fan housing whioh then caught the insulation and wood framing in the attic on fue.

       11.      As a direct and proximate result of the Defendant Ai¡ Vent's defective product

catohing fire, the aforementioned residential dwelling of the Ayers was damaged as aforesaid on

March 8,2016.

       12.      At the aforesaid time and place, Anthony Ayers and Kare,n Ayers were the named

insureds under the terms of ahomeowners' insurance policy, which policyhad bçen issued to them

by Allstate Indemnity Company,
        13.    Pursuant to its properfy and casualty insurance conûact        with its insureds, Anthony

Ayers and Karen Ayers, Plaintiff aranged for and paid for the r@âir of the aforesaid damages to the

aforesaid residence in the amount of $103,507.72 far all of which      it   is entitled to subrogation against

Defendant AirVent.

       14.     Plaintiffdemands    a   trial byjury,



        IVHEREFORE, the Plaintiffmoves this Honorable Court for a judgment against

Air Vent, Inc. for   the sum   of $103,507.12 plus court costs incu¡red and interest from March           8,

2016, together with any further relief this Honorable Court deems proper and just.


                                                  ALLSTATE INDEMNITY COMPAI{Y
                                                   as subrogee of ANTIIOIIY AYERS
                                                       andK.4.REN


                                                                    By Counsel


 Tina C. Babcock, Esquire (VSB No.: 45157)
 JohnP. Williamson, Esquire(VSB No.: 81636)
 McKenry Dancigers Dawson, P.C.
 192 Ballård Court, Suite 400
 Virginia Beach, Virginia 23462
 Telephone - Q57) 461-2500
Faosimile - Q57) 461-2341
 tcbabcock@va-law.org
jpwilliamson@va-law. org
